 

FILED
October 1, 2019

 

 

 

UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT
EASTERN DISTRICT OF
CALIFORNIA... -
EASTERN DISTRICT OF CALIFORNIA <hr —
J
UNITED STATES OF AMERICA,
Case No. 2:19-CR-00158-GEB-1
Plaintiff,
Vv. ORDER FOR RELEASE OF
PERSON IN CUSTODY

CORNELIO MORALES RODRIGUEZ,

ee a ee ee ee

Defendant.

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release CORNELIO MORALES-RODRIGUEZ, Case
No. 2:19-CR-00158-GEB-1, Charge 21 USC §§ 846, 841(a)(1) , from custody subject to the
conditions contained in the attached “Notice to Defendant Being Released” and for the following
reasons:

_ Release on Personal Recognizance

_~Y_ Bail Posted in the Sum of $50,000 (co-signed)

_W___ Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety

v (Other) Dft to be released at 9:00 am on 10/2/2019 to Pretrial

Services: With Pretrial Release Supervision and Conditions of Release as
stated on the record in open court.
This release order is not effective until the date defendant has signed and understands the
attached ‘“‘Notice to Defendant Being Released”.

Issued at Sacramento, CA on _October 1, 2019 at 3:05 pm...

By _ /s/ Deborah Barnes

Deborah Barnes
United States Magistrate Judge

 
